                        Case L2
                        Case 1:20-cv-05878-CM Document 187
                                 - v-05878-CM Document 189 Filed
                                                           Filed 10/23/20
                                                                 10/26/20 Page
                                                                          Page 11 of
                                                                                  of 22

    l(   \l '                                   SILVERMAN ArTORN FYS
                                                                                                                                                                \,✓i ~
l


         'I        -,Al' Y FTLED                &ASSOC IATES                        1\ r I.AvV                                                                              I\
                                                                                                                                       c.rv1 t,Y
                                                                                                                                           I
                                                                                                                                  .LU, tµ~ fr'}
         F.
                                                                   October 23 , 2020
                                                                                                               ' fYfo''~1~// ili -
              VIA ECF
                                                                       10         I), I~ J_Jr·., ~¢: .J ;r,«-                         I~
                                                                                                                                               1

              The Honorable Colleen McMahon                                       ~ ~ .,,f,{ I},- w- QtPljP                                                     . ;/ ti((!
              United States District Court
              Southern District of New York
                                                                     ~             c_l__,.   ~r--          1           ~          ~I                       '-?     . )J/'
                                                                              '    -,--       ~ ~~                     'I)
                                                                                                                                                                I\v-- V _\
                                                                                                                             rt
                                                                                                                             ;f'l
                                                                                                                              1 ,l-·~ - r
              500 Pearl Street                                            V'                           1
                                                                                                                   \   l(     -

              New York, New York l0007                         .          .                                (),/1                                   1   ·,...>      f' ., '-\'"
                                                                                                                                                                   ~
                                                                                                                                   ~v
                                   Re: J.T. v. de B!aSJo, No. l:20-cv-5878 (CM) (S.D.N.Y.)                                        .

              Dear Judge McMahon:

                     We represent several school district Boards of Education in the Hudson Valley area of
              New York. We write this letter in conjunction with Adam Kleinberg, Esq., of Sokoloff Stern,
              LLP, who represents many school district Boards of Education in Long Island, including the
              Eastport-South Manor Central School District ("Eastport-South Manor") and Western Suffolk
              BOCES ("Western Suffolk").

                       Mr. Kleinberg and I have recently learned that the plaintiffs ' counsel is contacting school
              districts directly, by email, to request that they provide them with Medicaid information. The
              email requests copies of the districts' 2018-2019, 2019-2020 and 2020-2021 school years'
                                                                                                                                                                    v·
              submissions for federal and state Medicaid reimbursements or payments of special education and
              related services through the Medicaid Management Information System (MMIS) as well as the
              Forms CMS-37 and CMS-64 filed with CMS Data Center and the Medicaid database. The email
              specifically notes that it relates to the "national class action" and that, if the district is
              represented, that the email be forwarded to its counsel. Copies of the emails received by the
              Eastport-South Manor and Western Suffolk BOCES are attached.

                      We do not accuse the plaintiffs' counsel of any impropriety. We do wish to note,
              however, that the plaintiffs' counsel's request seems to be quite similar to the New York City
              schools information requested in the subpoenas that were submitted to your Honor to be "So
              Ordered." (Docket Entry No .: 175). The Court denied the plaintiffs' request to so order the
              subpoenas and ruled that there will be "No discovery of any sort until all motions are decided."
              (Docket Entry No.: 179). The requests in the emails seem to be seeking the same information
              that the Court has ruled need not be provided with respect to New York City.

                      While we acknowledge that the most recent email requests are not formal "discovery,"
              we believe that requesting this information from school districts who are awaiting the Court's
              direction following the pending motions will engender confusion. We wish to avoid any
              unnecessary actions or confusion while the Court is considering the pending motions. We
              respectfully request that the Court issue an Order directing the plaintiffs' counsel from making
              any direct contact with any school district regarding the case while the motions are pending
              before the Court.


                                          44c, H.Hr11lt, l f,-_p S:r [,-. #i )(),> I \'Ji11tp f'l,,r1'.,, f~Y 10601
                                 g 1,1 S 14 ,h · 0 M 11r  I qi 4 S /,l 4 S 1c, F,1, I ",ilverrnan;indii','>OUili r>•,11y con
              Case 1:20-cv-05878-CM
              Case 1:20-cv-05878-CM Document
                                    Document187
                                             189 Filed
                                                 Filed10/23/20
                                                       10/26/20 Page
                                                                Page22of
                                                                       of22

    Hon. Colleen McMahon
    J. T., et al. v. de Blasio, et al.
    Docket No.: 20 CV 5878 (CM)
    October 23, 2020
    Page 2 o/2


            Thank you for your consideration of this matter.

                                           Respectfully yours,




                                         SOKOLOFFSTERN,LLP



                                           Adam I. Kleinberg

    LRS/AIK/hj
    Attachment

    cc:     All Counsel of Record (Via ECF)




SILVERMAN           1\ I I OR" I Y\
&ASSOCIATES         .,\I I 1\\\'
